Citation Nr: 0336594	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the receipt of educational assistance benefits 
under Chapters 30 and 32, Title 38, United States Code, and 
under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from December 1983 to December 
1987.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2001 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.

FINDINGS OF FACT

1.  The veteran only has verified active service from 
December 1983 to December 1987.

2.  The veteran did not enroll for a six-year period of 
reserve service after leaving active service, and he is not 
currently a reservist.

3.  The veteran did not elect to participate in or contribute 
to the Chapter 32 Post-Vietnam Era Veterans' Education 
Assistance Program (VEAP) during his period of active 
service, and more than 10 years has passed since his release 
from active service.


CONCLUSIONS OF LAW

1.  The basic eligibility criteria for the receipt of 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3011, 3452 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 
(2003).

2.  The basic eligibility criteria for the receipt of 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, have not been met.  10 U.S.C.A. 
§ 16132 (West 2002); 38 C.F.R. § 21.7540 (2003). 

3.  The basic eligibility criteria for the receipt of 
educational assistance benefits pursuant to Chapter 32, Title 
38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3202, 3221, 3222, 3232 (West 2002); 38 C.F.R. §§ 21.5040, 
21.5041 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board recognizes that prior to the origination of this 
claim, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  In this case, the RO informed the veteran 
that his claim was denied because under applicable VA law, he 
is not eligible to receive the benefits he seeks on appeal.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not for application.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board has decided the appeal on 
the current record without any further consideration of the 
VCAA, and will deny the veteran's claim solely because of a 
lack of entitlement under the law.

As noted, the material facts of this case are not in dispute.  
The veteran submitted a formal claim for the receipt of 
educational assistance benefits in August 2001.  On this 
form, he indicated that he was uncertain as to which 
educational assistance benefits applied to him, and so the RO 
evaluated his eligibility under all applicable programs.  The 
Board has done the same, and observes that the regulatory 
criteria governing the award of educational assistance 
benefits to veterans are certain and specific.  Pursuant to 
these criteria, unfortunately, there is no basis upon which 
the Board may grant the veteran these benefits.

Eligibility under Chapter 30, Title 38, United States Code

With regard to Chapter 30 benefits (the All-Volunteer Force 
Educational Assistance Program), the Board notes that an 
individual may be entitled to educational assistance under 
Chapter 30 if that person first entered on active duty as a 
member of the Armed Forces after June 30, 1985, or was 
eligible for an educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 3011(a)(1) 
(West 2002); 38 C.F.R. §§ 21.7040, 21.7042 (2003).  In this 
case, the evidence of record indicates that the veteran first 
entered on active duty in December 1983.  Therefore, he does 
not qualify for Chapter 30 educational benefits under 38 
U.S.C.A. § 3011(a)(1)(A) (West 2002), because he did not 
first enter on active duty after June 30, 1985.
The veteran also does not qualify for Chapter 30 educational 
benefits because of remaining Chapter 34 eligibility.  See 
38 U.S.C.A. § 3011(a)(1)(B), (C) (West 2002).  Veterans with 
remaining Chapter 34 eligibility as of December 31, 1989, 
may, under certain conditions, qualify for continued 
educational assistance under Chapter 30.  In order to be 
eligible under Chapter 34, however, one requirement is that 
the veteran must have qualifying service, generally dated 
between January 31, 1955, and January 1, 1977 (but in some 
cases, through December 31, 1977).  See 38 U.S.C.A. § 3452 
(West 2002).  As the record confirms that the veteran's 
active service did not begin until December 1983, however, 
his service period renders him ineligible under these 
provisions.

In light of the applicable criteria, the Board finds that the 
veteran is ineligible to receive Chapter 30 educational 
assistance benefits.  The law's requirements for eligibility 
for the receipt of these benefits are clear, and are premised 
initially on qualifying service, which the veteran does not 
have here.  In situations such as this, where a disposition 
is based entirely on the law, the veteran's claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts in this case, is dispositive, the 
benefit of the doubt doctrine per 38 U.S.C.A. § 5107(b) (West 
2002) is not for application.  

Entitlement under Chapter 1606, Title 10, United States Code

Educational benefits are also available to members of the 
Selected Reserve under Chapter 1606, Title 10, United States 
Code.  Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or who is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132 (West 2002); 38 C.F.R. § 21.7540 (2003).  A 
determination of an individual's eligibility for Chapter 1606 
benefits is to be made by the Armed Forces.  38 C.F.R. § 
21.7540(a) (2003).
In this case, Department of Defense (DOD) information 
indicates that the veteran did not enlist in the Selected 
Reserve for a period of at least six years, and is not 
currently enlisted in this program.  The department therefore 
found him to be ineligible for these benefits.  The Board 
accordingly holds that the veteran is precluded from 
receiving educational assistance benefits under Chapter 1606 
at this time.  Again, as the law, rather than the facts in 
this situation, is dispositive, the benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) are not for 
consideration.  

Eligibility Under Chapter 32, Title 38, United States Code

Post-Vietnam Era Veteran's Educational Assistance Program 
(VEAP) benefits under Chapter 32, Title 38, United States 
Code, are available to a veteran if he meets all necessary 
requirements.  38 U.S.C.A. § 3202(1)(A)(i) (West 2002) 
provides that the term "eligible veteran" includes a 
veteran who: is not eligible for educational assistance under 
Chapter 34; entered military service on or after January 1, 
1977, and before July 1, 1985, served on active duty for a 
period of more than 180 days commencing on or after January 
1, 1977; and was discharged or released therefrom under 
conditions other than dishonorable.  See also 38 C.F.R. 
§ 21.5040 (2003).  There are some exceptions to meeting all 
of these requirements, see 38 U.S.C.A. § 3202(1)(B), (D) 
(West 2002), but in this case, the Board recognizes that the 
veteran in fact meets all of these requirements.

38 U.S.C.A. § 3221(a) (West 2002) notes that each person 
entering military service on or after January 1, 1977, and 
before July 1, 1985, shall have the right to enroll in the 
Chapter 32 educational benefits program at any time during 
such person's service on active duty before July 1, 1985.  
38 U.S.C.A. § 3222(a) (West 2002) further provides that each 
person electing to participate in the program shall agree to 
have a monthly deduction made from his military pay, to be 
deposited in an account entitled the "Post-Vietnam Era 
Veterans Education Account."  In this case, the record 
reveals that the veteran, however, did not elect to enroll in 
this program during his active service, and did not authorize 
contributions from his military pay to fund it.  The veteran, 
in his statements, admits to the same, but says that he could 
not afford to participate in the program at that time.  The 
Board acknowledges the veteran's situation, but notes that it 
is bound by the applicable law and regulations when 
determining claims for VA benefits, and is unfortunately not 
permitted to make any exception to the law for this reason.  

The Board further observes that the veteran only had a period 
of 10 years after the completion of his active service (or 
until December 1997) to use any available  educational 
assistance benefits under this chapter.  38 C.F.R. § 21.5041 
(2003).

In light of the above, the Board finds that the veteran is 
not eligible to receive educational assistance benefits under 
Chapter 32.  As the law, rather than the facts, is 
dispositive here, the benefit of the doubt provisions as set 
forth in 38 U.S.C.A. § 5107(b) are not applicable.  


ORDER

Entitlement to the receipt of educational assistance benefits 
under Chapters 30 and 32, Title 38, United States Code, and 
under Chapter 1606, Title 10, United States Code, is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



